                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 1 of 32 Page ID
                                                                            REDACTED VERSION OF DOCUMENT#:24935
                                                                                                            PROPOSED TO BE FILED UNDER SEAL


                                                                         1   McDERMOTT WILL & EMERY LLP
                                                                             Jason D. Strabo (SBN #246426)
                                                                         2   jstrabo@mwe.com
                                                                             2049 Century Park East, 38th Floor
                                                                         3   Los Angeles, CA 90067-3218
                                                                             Telephone: +1 310 788 4125
                                                                         4   Facsimile: +1 310 277 4730
                                                                         5   Kerry Alan Scanlon (admitted pro hac vice)
                                                                             kscanlon@mwe.com
                                                                         6   Jeremy M. White (admitted pro hac vice)
                                                                             jmwhite@mwe.com
                                                                         7   Julie H. McConnell (admitted pro hac vice)
                                                                             jmcconnell@mwe.com
                                                                         8   The McDermott Building
                                                                             500 North Capitol Street, NW
                                                                         9   Washington, D.C. 20001
                                                                             Telephone: +1 202 756 8000
                                                                        10   Facsimile: +1 202 785 8087
                                                                        11   Attorneys for Defendant Walt Disney Parks and
M C D ERMOTT W ILL & E MERY LLP




                                                                             Resorts U.S., Inc.
                                                                        12
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13                          UNITED STATES DISTRICT COURT
                                                                        14                        CENTRAL DISTRICT OF CALIFORNIA
                                                                        15   T.P., by and through S.P., as next         CASE 2:15-cv-05346-CJC-E
                                                                             friend, parent, and natural guardian; et
                                                                        16   al.,                                       DISNEY’S MEMORANDUM IN
                                                                                                                        SUPPORT OF ITS MOTION
                                                                        17                       Plaintiffs,            FOR SUMMARY JUDGMENT
                                                                                                                        ON V.J.B.’S AND S.L.B.’S
                                                                        18           v.                                 CLAIMS
                                                                        19                                              Date: November 9, 2020
                                                                             WALT DISNEY PARKS AND                      Time: 1:30 p.m.
                                                                        20   RESORTS U.S., INC.,                        Judge: Hon. Cormac J. Carney
                                                                                                                        Courtroom: 9B
                                                                        21                       Defendant.
                                                                        22
                                                                        23
                                                                        24
                                                                        25
                                                                        26
                                                                        27
                                                                        28
                                                                             Mem. ISO Disney’s Mot. for Summ. J. on                      (No. 2:15-cv-05346-CJC-E)
                                                                             V.J.B.’s and S.L.B.’s Claims
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 2 of 32 Page ID
                                                                            REDACTED VERSION OF DOCUMENT#:24936
                                                                                                            PROPOSED TO BE FILED UNDER SEAL


                                                                         1                                          TABLE OF CONTENTS
                                                                         2   TABLE OF AUTHORITIES .....................................................................................iii
                                                                         3   PRELIMINARY STATEMENT ................................................................................. 1
                                                                         4   FACTUAL BACKGROUND ..................................................................................... 4
                                                                         5            A.     The Guest Experience at Disneyland and Walt Disney World ................ 4
                                                                         6            B.     The GAC System Led to Widespread Fraud and Abuse ......................... 5
                                                                         7            C.     Development and Implementation of DAS ............................................. 6
                                                                         8            D.     Other Guest Services That Supplement DAS.......................................... 8
                                                                         9   ARGUMENT.............................................................................................................. 8
                                                                        10   I.       PLAINTIFFS’ CLAIMS MUST FAIL BECAUSE THEY CANNOT
                                                                        11            ESTABLISH AN ADA OR UNRUH ACT VIOLATION................................ 9
M C D ERMOTT W ILL & E MERY LLP




                                                                        12            A.     Plaintiffs Cannot Satisfy Title III’s “Necessary” Requirement............... 9
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13                     1.       Modifying DAS Is Not Necessary for VJB To Access the
                                                                        14                              Parks........................................................................................... 11
                                                                        15                              a.       V.J.B. Can Wait in Line and Defer Gratification............ 11
                                                                        16                              b.       V.J.B. Has More Than Equal Access at Disney’s Parks . 13
                                                                        17            B.     Plaintiffs Have Failed To Prove That Immediate and Unrestricted
                                                                        18                     Access to Rides and Attractions Is Reasonable ...................................16
                                                                        19            C.     Plaintiffs’ Request for GAC-Type Access Would Fundamentally
                                                                        20                     Alter the Theme Park Experience ........................................................19
                                                                        21                     1.       Disney’s Experience with GAC Shows the Problems that
                                                                        22                              Would Occur If Plaintiffs’ Relief Was Granted ........................ 20
                                                                        23                     2.       Plaintiffs’ Requested Relief Would Impact Wait Times for
                                                                        24                              the Vast Majority of Guests....................................................... 21
                                                                        25                     3.       Guest Intent to Return to the Parks is Heavily Influenced By
                                                                        26                              Wait Times................................................................................. 22
                                                                        27            D.     Plaintiffs Cannot Establish an Unruh Act Violation ..............................23
                                                                        28
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                   -i-                                (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 3 of 32 Page ID
                                                                    REDACTED VERSION OF DOCUMENT#:24937
                                                                                                    PROPOSED TO BE FILED UNDER SEAL


                                                                 1   II.    SUMMARY JUDGMENT IS ALSO WARRANTED ON S.L.B.’s
                                                                 2          BREACH OF CONTRACT CLAIM .............................................................24
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
M C D ERMOTT W ILL & E MERY LLP




                                                                12
                                  ATTO RNEY S AT LAW




                                                                13
                                                       IRVINE




                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                      Mem. ISO Disney’s Mot. for Summ. J. on
                                                                      V.J.B.’s and S.L.B.’s Claims                 -ii-                     (1R 2:15-cv-05346-CJC-E)
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 4 of 32 Page ID
                                                                            REDACTED VERSION OF DOCUMENT#:24938
                                                                                                            PROPOSED TO BE FILED UNDER SEAL


                                                                         1                                          TABLE OF AUTHORITIES
                                                                         2
                                                                                                                                                                                             Page(s)
                                                                         3
                                                                             Cases
                                                                         4
                                                                             A.L. by and through D.L. v. Walt Disney Parks & Resorts U.S., Inc.,
                                                                         5
                                                                                900 F.3d 1270 (11th Cir. 2018)....................................................................passim
                                                                         6
                                                                             A.L. v. Walt Disney Parks and Resorts U.S., Inc.,
                                                                         7      No. 6:14-cv-01544-ACC-GJK, Doc. 345 (June 22, 2020) ................................... 3
                                                                         8
                                                                             Anderson v. Liberty Lobby, Inc.,
                                                                         9     477 U.S. 242 (1986) .............................................................................................. 9
                                                                        10   Ault v. Walt Disney World Co.,
                                                                        11      254 F.R.D. 680 (M.D. Fla. 2009), vacated, 2009 WL 3242028
M C D ERMOTT W ILL & E MERY LLP




                                                                                (M.D. Fla. Oct. 9, 2009), vacated per curiam on other grounds, 405
                                                                        12      F. App’x 401 (11th Cir. 2010)............................................................................. 16
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13
                                                                             Avalos v. Baca,
                                                                        14     596 F.3d 583 (9th Cir. 2010) ................................................................................. 9
                                                                        15   Badgett v. Alabama High School Athletic Ass’n,
                                                                        16     2007 WL 2461928 (N.P. Ala. May 3, 2007)....................................................... 18
                                                                        17   Baughman v. Walt Disney World Co.,
                                                                        18     159 Cal. Rptr. 3d 825 (Ct. App. 2013) ................................................................ 23

                                                                        19   Bird v. Lewis & Clark Coll.,
                                                                                303 F.3d 1015 (9th Cir. 2002)............................................................................. 16
                                                                        20
                                                                        21   Celotex Corp. v. Catrett,
                                                                                477 U.S. 317 (1986) .............................................................................................. 9
                                                                        22
                                                                             Coleman v. Phoenix Art Museum,
                                                                        23     2009 WL 1097540 (D. Ariz. Apr. 22, 2009)....................................................... 10
                                                                        24
                                                                             Dobard v. S.F. Bay Area Rapid Transit Dist.,
                                                                        25     1993 WL 372256 (N.D. Cal. Sept. 7, 1993), aff’d, 56 F.3d 71 (9th
                                                                        26     Cir. 1995)............................................................................................................. 16

                                                                        27   Dryer v. Flower Hosp.,
                                                                               383 F. Supp. 2d 934 (N.D. Ohio 2005) ......................................................... 11, 18
                                                                        28
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                   - iii -                           (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 5 of 32 Page ID
                                                                            REDACTED VERSION OF DOCUMENT#:24939
                                                                                                            PROPOSED TO BE FILED UNDER SEAL


                                                                         1   Galvan v. Walt Disney Parks and Resorts U.S., Inc.,
                                                                         2     425 F. Supp. 3d 1234 (C.D. Cal. 2019).............................................16, 19, 22, 25

                                                                         3   Hankins v. El Torito Rests., Inc.,
                                                                               74 Cal. Rptr. 2d 684 (Ct. App. 1998) .................................................................. 23
                                                                         4
                                                                         5   Larsen v. Carnival Corp.,
                                                                                242 F. Supp. 2d 1333 (S.D. Fl. 2003) ................................................................. 16
                                                                         6
                                                                             Logan v. Am. Contract Bridge League,
                                                                         7
                                                                               173 F. App’x 113 (3d Cir. 2006)......................................................................... 11
                                                                         8
                                                                             Loving v. Princess Cruise Lines, Ltd.,
                                                                         9      2009 WL 7236419 (C.D. Cal. Mar. 5, 2009) ...................................................... 23
                                                                        10
                                                                             Munson v. Del Taco, Inc.,
                                                                        11     208 P.3d 623 (Cal. 2009)..................................................................................... 23
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   Murphy v. Bridger Bowl,
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13     150 F. App’x 661 (9th Cir. 2005)........................................................................ 10
                                                                        14   PGA Tour, Inc. v. Martin,
                                                                               532 U.S. 661 (2001) ..........................................................................10, 11, 12, 16
                                                                        15
                                                                        16   Richman v. Hartley,
                                                                                169 Cal. Rptr. 3d 475 (Ct. App. 2014) ................................................................ 24
                                                                        17
                                                                        18   Scales v. Six Flags, Inc.,
                                                                                2004 WL 1870499 (Ohio Ct. App. Aug. 20, 2004) ............................................ 25
                                                                        19
                                                                             Scott v. W. State Univ. Coll. of Law,
                                                                        20      1997 WL 207599 (9th Cir. Apr. 25, 1997).......................................................... 19
                                                                        21
                                                                             Sousanis v. Nw. Airlines, Inc.,
                                                                        22      2000 WL 34015861 (N.D. Cal. Mar. 3, 2000) .................................................... 23
                                                                        23   Troyk v. Farmers Grp., Inc.,
                                                                        24      90 Cal. Rptr. 3d 589 (Ct. App. 2009) .................................................................. 24
                                                                        25   Warner v. Tinder Inc.,
                                                                        26     105 F. Supp. 3d 1083 (C.D. Cal. 2015)............................................................... 23

                                                                        27   White v. Divine Invs.,
                                                                               286 F. App’x 344 (9th Cir. 2008)........................................................................ 10
                                                                        28
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on              - iv -                          (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 6 of 32 Page ID
                                                                            REDACTED VERSION OF DOCUMENT#:24940
                                                                                                            PROPOSED TO BE FILED UNDER SEAL


                                                                         1   Statutes
                                                                         2
                                                                             42 U.S.C. § 12182(b)(2)(A)(i)-(v)............................................................................ 10
                                                                         3
                                                                             42 U.S.C. § 12182(b)(2)(A)(ii)...........................................................................10, 19
                                                                         4
                                                                             Cal. Civ. Code § 51(b).............................................................................................. 23
                                                                         5
                                                                         6   Cal. Civ. Code § 51(f)............................................................................................... 23

                                                                         7   Rules
                                                                         8   Fed. R. Civ. P. 56(a) ................................................................................................... 8
                                                                         9
                                                                        10
                                                                        11
M C D ERMOTT W ILL & E MERY LLP




                                                                        12
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13
                                                                        14
                                                                        15
                                                                        16
                                                                        17
                                                                        18
                                                                        19
                                                                        20
                                                                        21
                                                                        22
                                                                        23
                                                                        24
                                                                        25
                                                                        26
                                                                        27
                                                                        28
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                   -v-                               (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 7 of 32 Page ID
                                                                            REDACTED VERSION OF DOCUMENT#:24941
                                                                                                            PROPOSED TO BE FILED UNDER SEAL


                                                                         1                                PRELIMINARY STATEMENT
                                                                         2          Plaintiffs assert a variety of claims premised on allegedly not receiving the
                                                                         3   equal access to a public accommodation for persons with disabilities to which they
                                                                         4   are entitled -- but plaintiffs were never excluded from or denied access to anything
                                                                         5   during their visits to Walt Disney World (“WDW”) and the Disneyland Resort
                                                                         6   (“Disneyland”) (collectively, “Disney’s parks” or “the parks”). In fact, under
                                                                         7   Disney’s Disability Access Service (“DAS”), which allows guests with autism and
                                                                         8   other cognitive disabilities to hold a place in line for rides without standing in the
                                                                         9   actual line -- thereby giving them time to go to other attractions while waiting
                                                                        10   virtually -- plaintiff V.J.B. and his mother, S.L.B., experienced all the same or even
                                                                        11   more rides and attractions than the majority of other guests at Disney’s parks and
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   with much less wait time. Thus, as the late Judge Manuel Real previously
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   concluded in four separate decisions (see Doc. 224-225, 312, 355), DAS provided
                                                                        14   equal access to plaintiffs, as it does for all patrons with cognitive disabilities.
                                                                        15          Even though their claims are couched in the language of equal access under
                                                                        16   the Americans with Disabilities Act (“ADA”) and California’s Unruh Civil Rights
                                                                        17   Act (“Unruh Act”), it is clear that what plaintiffs really want is for Disney to
                                                                        18   accommodate V.J.B.’s personal preference for instant and unlimited repeat access to
                                                                        19   the rides of his choice -- regardless of how popular the rides are or how long other
                                                                        20   guests (including persons with disabilities) have to wait in line for those rides. The
                                                                        21   ADA and Unruh Act require no such thing, either to favor a particular person or to
                                                                        22   disadvantage other patrons. Because plaintiffs’ claims are all rooted in allegedly
                                                                        23   unfulfilled personal preferences, they fail as a matter of law.
                                                                        24          There is no evidence that V.J.B. -- who graduated with honors from
                                                                        25   Valparaiso University with a degree in meteorology -- was prevented from
                                                                        26   accessing the rides at Disney’s parks or that the relief sought is “reasonable” and
                                                                        27   “necessary” to afford him access, which are the required elements of a claim under
                                                                        28   the reasonable modification provision of Title III of the ADA and, in turn, the
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                             (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 8 of 32 Page ID
                                                                            REDACTED VERSION OF DOCUMENT#:24942
                                                                                                            PROPOSED TO BE FILED UNDER SEAL


                                                                         1   Unruh Act. To the contrary, since DAS was implemented on October 9, 2013,
                                                                         2   V.J.B. and S.L.B. have spent four days at Disney’s parks on two different visits
                                                                         3   (including one visit last year), during which they were able to experience numerous
                                                                         4   rides and attractions. In fact, using DAS during their most recent visit, V.J.B. went
                                                                         5   on the most popular ride at WDW twice in less than two hours, while non-DAS
                                                                         6   guests had to                                                                  Plaintiffs’
                                                                         7   party actually abused the system by requesting two DAS cards, which gave them
                                                                         8   double the advantage, proving just how valuable DAS was to them. As V.J.B.’s
                                                                         9   mother admits, V.J.B. would benefit from taking breaks between rides at Disney’s
                                                                        10   parks, which is exactly what he can do during his “virtual wait” under DAS if he
                                                                        11   chooses. Despite all of the benefits of DAS, plaintiffs filed this lawsuit alleging
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   they were discriminatorily denied access to the very rides they experienced.
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13             What plaintiffs are actually seeking to achieve is not “access” -- which they
                                                                        14   already had -- but fulfillment of their subjective desire to experience all their
                                                                        15   favorite rides, without having to wait anywhere at any time. This desire is not
                                                                        16   based on a medical need or inherent attribute of autism, as plaintiffs assert. Indeed,
                                                                        17   it is undisputed that V.J.B. (who has gone on several ten-day-long storm-chasing
                                                                        18   trips when he waited for tornadoes that sometimes never came) is more than
                                                                        19   capable of waiting long enough to access rides and attractions at Disney’s parks
                                                                        20   with or without DAS. 1 Courts have consistently ruled that a plaintiff is not entitled
                                                                        21   to the precise accommodation of his choice. In fact, in November 2019, Judge
                                                                        22   André Birotte Jr. granted summary judgment in Disney’s favor, dismissing the same
                                                                        23   type of claims asserted here, and in doing so recognized that under the ADA,
                                                                        24
                                                                        25
                                                                        26   1
                                                                               V.J.B. is capable of waiting at least 20 minutes in line and for at least 8 hours to
                                                                        27   reach a destination, as he did during an overseas trip to Europe, as well as multiple
                                                                             four-hour car trips from his home in Frankfort, Illinois to Carbondale, Illinois.
                                                                        28   Disney’s Statement of Uncontroverted Facts (“DSUF”) ¶¶ 14, 17.
                                                                                 Mem. ISO Disney’s Mot. for Summ. J. on                         (No. 2:15-cv-05346-CJC-E)
                                                                                 V.J.B.’s and S.L.B.’s Claims
                                                                                                                          -2-
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 9 of 32 Page ID
                                                                            REDACTED VERSION OF DOCUMENT#:24943
                                                                                                            PROPOSED TO BE FILED UNDER SEAL


                                                                         1   Disney is “not required to make the preferred accommodation of plaintiffs’
                                                                         2   choice.” 2
                                                                         3             A recent decision by the Middle District of Florida is highly instructive of the
                                                                         4   issues now before this Court. The court in that case had previously granted
                                                                         5   summary judgment in favor of Disney in a DAS case prosecuted by the same
                                                                         6   counsel who brought this case. That decision, and 29 related cases, were remanded
                                                                         7   by the Eleventh Circuit to resolve what the appellate court held were disputed facts
                                                                         8   regarding several alleged behavioral characteristics of severe autism. A.L. v. Walt
                                                                         9   Disney Parks & Resorts U.S., Inc., 900 F.3d 1270, 1297-98 (11th Cir. 2018). A
                                                                        10   bench trial was held in the first of those cases in February 2020, and on June 22,
                                                                        11   2020, Judge Anne C. Conway issued a 51-page opinion which showed there was no
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   genuine dispute of fact in the first place and that the requested relief was neither
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   necessary nor reasonable, and would result in a fundamental alteration of Disney’s
                                                                        14   theme park operations. A.L. v. Walt Disney Parks and Resorts U.S., Inc., 2020 WL
                                                                        15   3415008, at *25 (M.D. Fla. June 22, 2020), appeal docketed, No. 20-12720 (11th
                                                                        16   Cir. July 22, 2020).
                                                                        17             The decision in A.L. is the most comprehensive examination on the merits of
                                                                        18   autism in the context of theme park experiences that has ever been written. Much
                                                                        19   of the evidence presented at trial by Disney was undisputed, and the findings
                                                                        20   reaffirmed the dozens of summary judgment rulings entered against plaintiffs by
                                                                        21   Judge Real, Judge Birotte, and Judge Conway. Of particular significance here, the
                                                                        22   evidence presented through live fact and expert witnesses during the trial in A.L. is
                                                                        23   in many respects the same evidence offered in support of the instant motion for
                                                                        24   summary judgment (through reports, declarations and deposition testimony).
                                                                        25   Although the facts related to each plaintiff’s disabilities and park experiences differ
                                                                        26
                                                                             2
                                                                        27     Ex. 1-R, Galvan, et al. v. Walt Disney Parks and Resorts U.S., Inc., No. 8:18-cv-
                                                                             01721-AB-FFM (C.D. Cal. Nov. 27, 2019), Doc. 86, Order Granting Disney’s
                                                                        28   Motion for Summary Judgment at 13 (internal quotations omitted).
                                                                                 Mem. ISO Disney’s Mot. for Summ. J. on                          (No. 2:15-cv-05346-CJC-E)
                                                                                 V.J.B.’s and S.L.B.’s Claims
                                                                                                                          -3-
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 10 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24944
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1   to some degree, the detailed analysis of the claims in A.L., together with the facts
                                                                         2   which discovery in the instant case has revealed, leave no doubt that V.J.B. was not
                                                                         3   discriminated against when he visited Disneyland. Because V.J.B. cannot prove
                                                                         4   that the relief he requests is either necessary or reasonable, and because Disney can
                                                                         5   prove that it would result in a fundamental alteration of its business, Disney is
                                                                         6   entitled to summary judgment in its favor.
                                                                         7                                     FACTUAL BACKGROUND
                                                                         8             A.       The Guest Experience at Disneyland and Walt Disney World
                                                                         9             Disneyland features two separate theme parks: Disneyland Park and
                                                                        10   Disney’s California Adventure. WDW features four theme parks: Magic Kingdom,
                                                                        11   Epcot, Disney’s Hollywood Studios (“Hollywood Studios”), and Disney’s Animal
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   Kingdom (“Animal Kingdom”). Throughout the day, guests at these parks can
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   experience shows, parades, and concerts, without having to wait in a line. See
                                                                        14   Disney’s Statement of Uncontroverted Facts (“DSUF”) ¶ 2. There are also
                                                                        15   numerous shops, restaurants and special events located in close proximity to the
                                                                        16   rides and other attractions. Id.3 To experience attractions, guests generally stand in
                                                                        17   a line, called the standby line, and wait until they move to the front of the line to
                                                                        18   enter the attraction. Ex. 2-H, DLR Guide at 32; Ex. 2-I, WDW Guide at 34. The
                                                                        19   majority of attractions also have a separate line -- the so-called “FastPass” line --
                                                                        20   which typically has a very short wait. Ex. 2-H, DLR Guide at 32; Ex. 2-I, WDW
                                                                        21   Guide at 34. This line is available to guests who take advantage of the FastPass
                                                                        22   system, essentially saving their place in line so that they do not have to stand in an
                                                                        23   actual line. Ex. 1-J, Laval Decl. ¶¶ 10-11; Ex. 1-D, Hale Dep. (A.L.) at 57:18-25.
                                                                        24   At the return time, guests can enter the FastPass line.
                                                                        25
                                                                        26
                                                                        27   3
                                                                               The intention is that every guest feel immersed during their visit in a constantly
                                                                        28   changing fantasy world played out on an enormous three-dimensional stage.
                                                                                 Mem. ISO Disney’s Mot. for Summ. J. on                        (No. 2:15-cv-05346-CJC-E)
                                                                                 V.J.B.’s and S.L.B.’s Claims
                                                                                                                          -4-
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 11 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24945
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1
                                                                         2                                                                                     . 1-J,
                                                                         3   Laval Decl. ¶¶ 10-14.
                                                                         4             B.       The GAC System Led to Widespread Fraud and Abuse
                                                                         5             Until October 9, 2013, the former GAC system generally provided guests
                                                                         6   with disabilities and their families unlimited, repeated and on-demand access to
                                                                         7   rides and attractions through alternative “backdoor” entrances or FastPass lines
                                                                         8   without requiring them to wait in the regular attraction lines. Ex. 1-B, Armor Dep.
                                                                         9   (A.L.) at 30:10-13, 46:13-17. GAC had six different tiers of assistance. Id. at
                                                                        10   46:23-47:1. However, through social media and other sources, guests increasingly
                                                                        11   learned about the top tier and demanded it, even if they did not need it. Id. at 47:1-
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   12. Because Disney is not allowed to ask about a guest’s disability -- thus making
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   it difficult for the employees to effectively filter guests into the various tiers or to
                                                                        14   deny them GAC cards altogether -- GAC became an unlimited front-of-the-line
                                                                        15   pass for anyone asserting a need for it, which resulted in widespread abuse. Id. at
                                                                        16   46:13-15, 46:23-47:5, 55:17-22, 56:9-11; DSUF ¶ 25; see also Ex. 1-A, Sweetman
                                                                        17   Dep. (May 8, 2017) at 80:12-81:11 (testifying that due to fraud relating to GAC,
                                                                        18   guests who “really needed the assistance weren’t getting it”).
                                                                        19             The most common abuse consisted of guests’ fabrication of their need for a
                                                                        20   pass at all. See DSUF ¶ 25.4 More egregiously, some guests created counterfeit
                                                                        21   GACs, posted Craigslist ads offering the use of GACs -- at the cost of thousands of
                                                                        22   dollars -- for unauthorized “tours” of the parks, and used the internet to sell
                                                                        23   unexpired GACs. Id. This misuse became notorious; in May 2013, the New York
                                                                        24   Post, NBC News, Fox News and other media outlets ran stories documenting
                                                                        25
                                                                             4
                                                                               This exaggeration or fabrication of need for GAC reached a point where a ride
                                                                        26   sometimes had more guests in the GAC line than in the standby line. DSUF ¶ 25.
                                                                        27   For example, at Disneyland, guests would ask for a GAC card to bypass the GAC
                                                                             line because the GAC line was too long and at times it exceeded the regular wait for
                                                                        28   the attraction. Id.
                                                                                 Mem. ISO Disney’s Mot. for Summ. J. on                          (No. 2:15-cv-05346-CJC-E)
                                                                                 V.J.B.’s and S.L.B.’s Claims
                                                                                                                          -5-
Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 12 of 32 Page ID
     REDACTED VERSION OF DOCUMENT#:24946
                                     PROPOSED TO BE FILED UNDER SEAL
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 13 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24947
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1   wait in a normal queue environment. Id. They analyzed the abuses of GAC
                                                                         2   (including the results of the GAC Study) and carefully considered how to develop a
                                                                         3   program that would provide a complete accommodation to guests with disabilities
                                                                         4   who could not stand and wait in a line. Id. The team also consulted various autism
                                                                         5   organizations and considered their suggestions. Id.
                                                                         6             This extensive work led to replacing GAC with the DAS system on October
                                                                         7   9, 2013. Id. As with FastPass, DAS cardholders may wait for their entry virtually
                                                                         8   instead of physically standing in line. Id. ¶ 2. Unlike FastPass, however, DAS
                                                                         9   return times never run out for the day and can always be requested. Ex. 1-J, Laval
                                                                        10   Decl. ¶ 19. 7 DAS return times, which are the posted ride wait times minus ten
                                                                        11   minutes, are issued at kiosks or attractions located through the parks, although the
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   first one may be issued when the DAS card is received. DSUF ¶ 2; Ex. 2-C, DAS
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   Guide and FAQs at 3; Ex. 1-J, Laval Decl. ¶¶ 18-19. Once the return time arrives
                                                                        14   and the DAS return time is redeemed, a guest may then obtain another return time
                                                                        15   for the same attraction or for any other attraction. Ex. 2-C, DAS Guide and FAQs
                                                                        16   at 1. While DAS guests wait virtually for the return time (after which they can
                                                                        17   enter the shorter FastPass line), they can avail themselves of the many other
                                                                        18   attractions throughout the park -- other rides, shows, attractions, concerts,
                                                                        19   characters, restaurants, and stores. See DSUF ¶ 2.
                                                                        20             Another benefit of DAS is that it provides near-immediate access to rides
                                                                        21   with short wait times. Id. ¶ 3. If the wait time posted at the attraction is 15 minutes
                                                                        22   or less, DAS cardholders are typically given access right away. Id. Thus they can
                                                                        23   use DAS to go on rides with shorter wait times while they wait virtually for the
                                                                        24   return time on a ride with a longer wait time. Combined with the FastPass system,
                                                                        25   this gives DAS guests the opportunity to experience a high number of attractions in
                                                                        26
                                                                             7
                                                                        27     While FastPass provides guests with return times that expire, DAS return times
                                                                             are valid until redeemed prior to park closing. See, e.g., Ex. 2-B, DAS Fact Sheet at
                                                                        28   1; Ex. 2-C, DAS Guide and FAQs at 1; Ex. 2-H, DLR Guide at 32.
                                                                                 Mem. ISO Disney’s Mot. for Summ. J. on                        (No. 2:15-cv-05346-CJC-E)
                                                                                 V.J.B.’s and S.L.B.’s Claims
                                                                                                                          -7-
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 14 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24948
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1   a single day -- far more than most guests could without DAS. Id. ¶ 29; Ex. 1-D,
                                                                         2   Hale Dep. (A.L.) at 78:3-79:12; infra Section I.A.1.b.
                                                                         3
                                                                         4                                                                   DSUF ¶ 4.
                                                                         5             D.       Other Guest Services That Supplement DAS
                                                                         6             In addition to DAS, other services are available to assist guests with
                                                                         7   disabilities. Ex. 2-H, DLR Guide at 2-6; Ex. 2-I, WDW Guide at 2-4. For example,
                                                                         8   Guest Relations employees help guests with itinerary planning based on guests’
                                                                         9   interests, providing advice about the best route to follow and other ways to
                                                                        10   maximize their experience. Ex. 1-A, Sweetman Dep. (May 8, 2017) at 72:2-10.
                                                                        11   Sometimes DAS guests and each member of their party also may receive re-
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   admission passes, or “re-ads,” which allow them to immediately enter the shorter
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   FastPass line at any attraction at any time without having to wait virtually for a
                                                                        14   return time to enter the line. DSUF ¶ 3. Around the same time DAS was
                                                                        15   implemented, Disney developed, in collaboration with Autism Speaks, trip-
                                                                        16   planning guides for both WDW and Disneyland for guests with disabilities,
                                                                        17   including autism. Ex. 2-I, WDW Guide; Ex. 2-H, DLR Guide; Ex. 1-D, Hale Dep.
                                                                        18   (A.L.) at 33:11-21. These guides provide strategies for parents to use when visiting
                                                                        19   WDW and Disneyland. See Ex. 2-H, DLR Guide; Ex. 2-I, WDW Guide.8
                                                                        20                                                ARGUMENT
                                                                        21             Summary judgment is appropriate where, as here, “the movant shows that
                                                                        22   there is no genuine dispute as to any material fact and the movant is entitled to
                                                                        23   judgment as a matter of law.” Fed. R. Civ. P. 56(a). A disputed fact is “material”
                                                                        24
                                                                        25   8
                                                                               For example, they suggest planning ahead, utilizing a visual schedule, and
                                                                             bringing along a device or activity to use as a distraction if necessary. Ex. 2-H,
                                                                        26   DLR Guide at 6, 8: Ex. 2-I, WDW Guide at 2, 6. The guides also identify quiet
                                                                        27   areas, describe the park entry process, and include a detailed chart highlighting
                                                                             features of rides that may affect a guest with cognitive disabilities. Ex. 2-H, DLR
                                                                        28   Guide at 17-34; Ex. 2-I, WDW Guide at 15-36.
                                                                                 Mem. ISO Disney’s Mot. for Summ. J. on                          (No. 2:15-cv-05346-CJC-E)
                                                                                 V.J.B.’s and S.L.B.’s Claims
                                                                                                                            -8-
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 15 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24949
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1   only if its resolution could affect the outcome of the suit, and it is “genuine” if the
                                                                         2   evidence is such that a reasonable jury could return a verdict for either party.
                                                                         3   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking
                                                                         4   summary judgment bears the initial burden of demonstrating the absence of a
                                                                         5   genuine issue of material fact through affirmative evidence or by showing that there
                                                                         6   is an absence of evidence to support the nonmoving party’s case. Celotex Corp. v.
                                                                         7   Catrett, 477 U.S. 317, 323 (1986); Avalos v. Baca, 596 F.3d 583, 593-94 (9th Cir.
                                                                         8   2010). When the burden shifts to the nonmoving party to designate specific facts
                                                                         9   showing that there is a genuine issue for trial, the nonmoving party cannot rely on
                                                                        10   “a mere scintilla of evidence” supporting its position but rather must establish that
                                                                        11   it is able to prove evidence sufficient for a reasonable jury to return a verdict in its
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   favor. Anderson, 477 U.S. at 249. No such circumstances exist here.
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   I.     PLAINTIFFS’ CLAIMS MUST FAIL BECAUSE THEY
                                                                        14          CANNOT ESTABLISH AN ADA OR UNRUH ACT VIOLATION
                                                                        15          Plaintiffs do not purport to state a cause of action under Title III of the ADA
                                                                        16   but all of their claims “are predicated upon proving a violation of the statute.” Doc.
                                                                        17   224, Order Summ. J. (P.F.E.) at 2; Doc. 225, Order Summ. J. (E.A.P.) at 2; Doc.
                                                                        18   355 Order Summ. J. (Bellwether III) at 5. As plaintiffs have acknowledged,
                                                                        19   liability under the Unruh Act is coextensive with ADA liability. See Doc. 1,
                                                                        20   Compl. ¶ 8 (stating that the Unruh Act provides that “[a] violation of the right of
                                                                        21   any individual under the Americans with Disabilities Act shall also constitute a
                                                                        22   violation of this section [§ 51]”) (quoting Cal. Civ. Code § 51(f)). Because the
                                                                        23   undisputed facts show that Disney did not violate the ADA, none of plaintiffs’
                                                                        24   claims can be sustained.
                                                                        25           A.      Plaintiffs Cannot Satisfy Title III’s “Necessary” Requirement
                                                                        26          To establish a violation of Title III of the ADA, plaintiffs must show that a
                                                                        27   reasonable modification of Disney’s policy is necessary to afford access to its
                                                                        28   parks, unless doing so would fundamentally alter the nature of the goods, services,
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                            (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                                                                       -9-
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 16 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24950
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1   facilities, privileges, advantages, or accommodations offered at the parks. 42
                                                                         2   U.S.C. § 12182(b)(2)(A)(ii); PGA Tour, Inc. v. Martin, 532 U.S. 661, 688 (2001);
                                                                         3   White v. Divine Invs., 286 F. App’x 344, 346 (9th Cir. 2008) (explaining that a Title
                                                                         4   III violation requires discrimination that falls within the ambit of at least one of the
                                                                         5   five “specific prohibitions” set forth in 42 U.S.C. § 12182(b)(2)(A)(i)-(v)). In order
                                                                         6   to show that changing DAS is “necessary,” plaintiffs must prove that it is “beyond
                                                                         7   [V.J.B.’s] capacity” to access the rides at Disney’s parks with the DAS system in
                                                                         8   place. Martin, 532 U.S. at 682; Doc. 224 at 4; Doc. 225 at 5. Because the
                                                                         9   undisputed facts and record evidence show that V.J.B. can access the rides at
                                                                        10   Disney’s parks under the DAS system, plaintiffs cannot establish an ADA violation.
                                                                        11             Contrary to Supreme Court precedent, in August 2018, the U.S. Court of
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   Appeals for the Eleventh Circuit reversed 30 Middle District of Florida summary
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   judgment decisions involving Disney’s alleged failure to accommodate certain
                                                                        14   guests’ cognitive disabilities, and remanded the cases to the district court to
                                                                        15   consider two disputed characteristics of autism, as applied to each plaintiff’s case.
                                                                        16   See A.L., 900 F.3d at 1297. After a three-day bench trial in the matter involving
                                                                        17   plaintiff A.L., Judge Conway held that A.L.’s “proposed modification of ten
                                                                        18   readmission passes or unlimited access to the FastPass lines is not necessary to
                                                                        19   accommodate A.L.’s preference to follow a route or a pre-set list of rides,” and that
                                                                        20   “[c]ompared to nondisabled guests, A.L. with the DAS card can access the same
                                                                        21   rides in less time and without physically standing in line.” A.L., 2020 WL 3415008,
                                                                        22   at *21.
                                                                        23             Under Martin and controlling Ninth Circuit precedent,9 and consistent with
                                                                        24   9
                                                                               Several courts in the Ninth Circuit -- and throughout the country -- have
                                                                        25   determined that a requested modification is not “necessary to afford access” to
                                                                             defendant’s facilities if there are other available means of insuring access. See, e.g.,
                                                                        26   Coleman v. Phoenix Art Museum, 2009 WL 1097540, at *3 (D. Ariz. Apr. 22, 2009)
                                                                             (citing Martin and holding that the plaintiff failed to meet his burden of showing
                                                                        27   that his own hip chair device was necessary to accommodate his disability when the
                                                                        28   museum offered to provide two different kinds of wheelchairs), aff’d, 372 F. App’x
                                                                             793 (9th Cir. 2010); Murphy v. Bridger Bowl, 150 F. App’x 661, 663 (9th Cir. 2005)
                                                                                 Mem. ISO Disney’s Mot. for Summ. J. on                        (No. 2:15-cv-05346-CJC-E)
                                                                                 V.J.B.’s and S.L.B.’s Claims
                                                                                                                          - 10 -
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 17 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24951
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1   the Middle District of Florida’s recent decision in A.L., plaintiffs cannot prove that
                                                                         2   it is “beyond [V.J.B.’s] capacity” to access the rides at Disney’s parks with the DAS
                                                                         3   system in place. Martin, 532 U.S. at 682. As Judge Real previously concluded in
                                                                         4   granting Disney’s motions for summary judgment as to the claims of the Bellwether
                                                                         5   II and III plaintiffs, V.J.B. and S.L.B.’s requested modification -- a requirement that
                                                                         6   Disney provide instant and unrestricted access to the rides of their choice -- is not
                                                                         7   “necessary” to afford them access to Disney’s parks under Title III or the Unruh Act
                                                                         8   “[u]nder well-settled legal precedent in this Circuit.” See Doc. 126; Doc. 224 at 4-5
                                                                         9   (citing Martin, 532 U.S. at 682); Doc. 225 at 4-5 (same); Doc. 355 at 5-6. Here,
                                                                        10   V.J.B.’s maladaptive behaviors are not caused by DAS, occur regularly and in many
                                                                        11   different environments, and would not be prevented by any order of this Court.
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   DSUF ¶ 18. Moreover, V.J.B does not have a routine at the parks, does not have
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   severe autism and is able to wait for at least 20 minutes. DSUF ¶¶ 5, 11, 14. The
                                                                        14   undisputed facts show that access to Disney’s rides is not beyond V.J.B.’s capacity
                                                                        15   such that the requested modification of DAS could be “necessary” under Martin.
                                                                        16                  1. Modifying DAS Is Not Necessary for VJB To Access the Parks
                                                                        17                           a.      V.J.B. Can Wait in Line and Defer Gratification
                                                                        18          V.J.B. is a 28 year-old man who was an honor roll student in high school and
                                                                        19   a member of the National Honor Society; he graduated with honors from Valparaiso
                                                                        20   University with a degree in meteorology. DSUF ¶ 5. 10 V.J.B. has worked as a part-
                                                                        21
                                                                             (citing Martin, the Ninth Circuit held that the requested modification of allowing a
                                                                        22   companion to accompany an individual with a cognitive disability on a ski bike was
                                                                        23   not necessary to improve her skills because there were alternative methods
                                                                             available); Logan v. Am. Contract Bridge League, 173 F. App’x 113, 117 (3d Cir.
                                                                        24   2006) (applying Martin and finding that the plaintiff’s contention that “he can’t
                                                                             play to the maximum of [his] potential” without the requested modification failed to
                                                                        25   set forth a meritorious claim under Title III); Dryer v. Flower Hosp., 383 F. Supp.
                                                                             2d 934, 941 (N.D. Ohio 2005) (plaintiff’s requested modification of the hospital’s
                                                                        26   policy prohibiting visitors from using its oxygen ports was not “necessary” under
                                                                        27   Martin because she was allowed to bring her own oxygen tank into the hospital).
                                                                             10
                                                                        28      V.J.B.’s intellectual abilities fall at the
                                                                                      and when assessed at the age of 18, he earned the highest possible score on
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                           (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                                                                         - 11 -
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 18 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24952
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1   time cashier and bagger at a grocery store with shifts of four to eight hours. Id.
                                                                         2   When he is not working, V.J.B. enjoys going on multi-day storm-chasing trips
                                                                         3   during which he and a group track potential storms “and then . . . wait for it to
                                                                         4   happen” -- or not to happen. Id. ¶ 15. V.J.B. also participated in a two-day state
                                                                         5   pentathlon where he had to wait for his event to be called, during which time he
                                                                         6   would sit on the field, leave to get something to eat, or go back to his room and
                                                                         7   sleep (if the times of the events were farther apart). Id. ¶ 16. V.J.B. routinely
                                                                         8   preoccupies himself by playing video games “when he ha[s] to wait or when he has
                                                                         9   to go to the doctor’s office, anything where a typical person has to wait and has
                                                                        10   time that is not well planned.” Id. During V.J.B.’s two multi-day trips to Disney’s
                                                                        11   parks under DAS (August 7-8, 2014 and April 2-3, 2019), he was able to
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   experience all of the rides and attractions he wanted to experience -- including some
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   of the most popular rides. Id. ¶¶ 8, 10, 14.
                                                                        14          Like in Bellwether II and III, it is clear that plaintiffs’ request for
                                                                        15   unrestricted, “immediate access to the rides at its parks” is not necessary or required
                                                                        16   by the ADA because an alternative accommodation -- the DAS system -- provides
                                                                        17   V.J.B. access to Disney’s parks. Doc. 224 at 5; Doc. 225 at 5; Doc. 355 at 5; A.L.,
                                                                        18   2020 WL 3415008, at *21. Specifically, it is undisputed that under DAS, plaintiff
                                                                        19   V.J.B., instead of having to wait in the standard line at popular rides, can experience
                                                                        20   other rides and attractions during a “virtual wait,” such as watching a parade,
                                                                        21   meeting Disney characters, shopping, eating meals, and going on rides with shorter
                                                                        22   wait times, before returning to enter the premium ride. DSUF ¶ 2. There is also no
                                                                        23   evidence that V.J.B. is incapable of waiting or that he could not have accessed
                                                                        24   Disney’s parks under DAS.
                                                                        25
                                                                             a subtest assessing his ability to solve complex “mental math” problems. Ex. 1-F,
                                                                        26   Kelderman Decl. ¶ 88. In light of his superior intellectual abilities, the allegation
                                                                        27   that V.J.B. has difficulty understanding the concept of time is not credible (id.), and
                                                                             undermined by his own medical records which show that V.J.B. has “demonstrated
                                                                        28   an awareness of time both with and without cues to look at the clock.” DSUF ¶ 13.
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                              (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                                                                        - 12 -
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 19 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24953
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1          Plaintiffs allege that V.J.B. is a “repeat rider” who “will experience a
                                                                         2   particular ride or attraction, such as Buzz Lightyear Astro Blasters, over and over,
                                                                         3   for several hours at a time” (Doc. 1, Compl. ¶ 764), but there is no evidence that
                                                                         4   V.J.B. ever did or even attempted to do so. DSUF ¶ 11. Nor is there a reasonable
                                                                         5   expectation, let alone any legal requirement, that plaintiffs experience rides in their
                                                                         6   preferred way every time they visit the park. Moreover, V.J.B. has gone on rides
                                                                         7   only one time and not repeatedly; thus his purported routine is neither consistent
                                                                         8   nor required by his autism. Id. It is also undisputed that V.J.B. has an ability to
                                                                         9   wait for at least 20 minutes in a line for a ride, as conceded by his mother. Id. ¶ 14.
                                                                        10          In addition, there is no dispute that V.J.B. has an ability to defer gratification
                                                                        11   for long periods of time, as shown by the fact that he tolerates long flights and
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   drives on family vacations, including an eight-hour overseas trip to Europe (which
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   included flying to London and then taking a train to Paris), multiple four-hour road
                                                                        14   trips from his home in Frankfort, Illinois to Carbondale, Illinois, and many two-
                                                                        15   hour drives to Bloomington, Illinois for state pentathlon championships. Id. ¶ 17.
                                                                        16   The gratification from these trips -- reaching the desired destination -- was anything
                                                                        17   but instant. Furthermore, it is the uncontroverted opinion of Disney’s expert, Dr.
                                                                        18   Jill Kelderman, that V.J.B. is not incapable of waiting and that the need for
                                                                        19   immediate gratification is not a diagnostic criteria or requirement of V.J.B.’s
                                                                        20   disabilities. Id. ¶¶ 11, 21; see also A.L., 2020 WL 3415008, at *20 (“[T]he inability
                                                                        21   to wait or defer gratification is not in the diagnostic criteria for autism and
                                                                        22   individuals with autism are capable of deferring gratification, based on research
                                                                        23   studies finding that children with autism can defer gratification.”).
                                                                        24          Because V.J.B. has no routine and can wait for a sufficient amount of time to
                                                                        25   access the rides and attractions at Disney’s parks, his claims that DAS does not
                                                                        26   provide him access must fail.
                                                                        27                           b.      V.J.B. Has More Than Equal Access at Disney’s Parks
                                                                        28          V.J.B. is capable of waiting in lines for at least 20 minutes, and therefore he
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                            (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                                                                         - 13 -
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 20 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24954
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1   can wait (and has waited) long enough to go on numerous rides and attractions at
                                                                         2   Disney’s parks. During his August 2014 visit to Disneyland, V.J.B. received a DAS
                                                                         3   and                                 which he used to access many rides, including Tower
                                                                         4   of Terror, Space Mountain and the “cars ride,” and while his mother could not recall
                                                                         5   the other ones, she explained that “if there was a short wait time, [V.J.B.] might
                                                                         6   have jumped on a ride,” without using any accommodation at all. DSUF ¶ 8.
                                                                         7   Indeed, on August 7, 2014, after V.J.B. received a DAS at Disneyland,
                                                                         8
                                                                         9                                                                              during his
                                                                        10   “virtual wait” under DAS. Id. ¶ 14. 11 Any rides with longer wait times could have
                                                                        11   been accessed with a DAS return time. 12 And V.J.B. could have gone on even more
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   rides using the FastPass system, which was strongly recommended as a means of
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   reducing wait times, but he failed to utilize it. Id. ¶ 8. Notably, during his April
                                                                        14   2019 visit to WDW, V.J.B. went on Avatar Flight of Passage -- the most popular
                                                                        15   ride at the time -- twice in less than two hours,
                                                                        16                                                  , on average, to experience that ride just
                                                                        17   once. Id. ¶ 10.
                                                                        18          V.J.B.’s experience at the parks is consistent with other evidence showing
                                                                        19   that guests with DAS can experience significantly more rides in a day than guests
                                                                        20   without DAS. Id. ¶ 29. This point was confirmed by studies Disney conducted at
                                                                        21
                                                                             11
                                                                        22      V.J.B. is often tired during the day from staying up late playing video games and
                                                                             therefore his mother admitted that he “could benefit” from DAS, which would
                                                                        23   allow him to take breaks between rides without losing his place in the virtual queue.
                                                                             DSUF ¶ 12.
                                                                        24   12
                                                                                In addition, V.J.B.’s group received two DAS cards and would get a return time
                                                                        25   for both passes, enabling them to “kind of double up in a way.” DSUF ¶ 9.
                                                                             According to Jennifer Sweetman, Disney’s Senior Manager-Attractions &
                                                                        26   Custodial in Park Operations Experience Integration, by using two DAS cards
                                                                        27   during his visit, thereby “cheating the system,” V.J.B. would have been able to
                                                                             experience twice the number of rides as someone who had only one DAS card and
                                                                        28   many more rides than a guest without a DAS. Ex. 2, Sweetman Decl. ¶ 6.
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                               (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                                                                          - 14 -
Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 21 of 32 Page ID
     REDACTED VERSION OF DOCUMENT#:24955
                                     PROPOSED TO BE FILED UNDER SEAL
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 22 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24956
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1   adequately provides its disabled guests with a ‘like experience’ which is
                                                                         2   ‘comparable to that of able-bodied patrons’”); A.L., 2020 WL 3415008, at *23
                                                                         3   (“The Court finds that Disney’s DAS card provides [plaintiff] with a ‘like,’ if not
                                                                         4   better, experience and equal enjoyment than nondisabled guests experience.”); cf.
                                                                         5   Ex. 1-R, Galvan Order at 12 (granting summary judgment in Disney’s favor and
                                                                         6   holding that plaintiff did not show that “his request for priority ride access is
                                                                         7   necessary under the ADA because he has access to Disneyland comparable to able-
                                                                         8   bodied persons”).
                                                                         9          A reasonable juror could not find that the requested accommodation is
                                                                        10   necessary to afford V.J.B. access to Disney’s parks. 14 He already has access.
                                                                        11          B.      Plaintiffs Have Failed To Prove That Immediate and Unrestricted
M C D ERMOTT W ILL & E MERY LLP




                                                                        12                   Access to Rides and Attractions Is Reasonable
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13          To establish an ADA violation, plaintiffs must also prove that their requested
                                                                        14   modification is “reasonable.” The “reasonable” requirement goes beyond whether
                                                                        15   the modification is necessary to afford access and focuses on the totality of the
                                                                        16   circumstances, including the practicality, cost, effectiveness or feasibility of the
                                                                        17   proposed modification, among other factors, in determining reasonableness. Larsen
                                                                        18   14
                                                                                 Under well-established legal precedent, V.J.B.’s supposed preference for
                                                                        19   immediate, unrestricted access does not meet his burden to establish a violation of
                                                                             Title III of the ADA. See, e.g., Martin, 532 U.S. at 682; A.L., 2020 WL 3415008, at
                                                                        20   *21; Ault v. Walt Disney World Co., 254 F.R.D. 680, 688 (M.D. Fla.) (explaining
                                                                        21   that a preference to use a Segway over other types of mobility devices need not be
                                                                             accommodated under the ADA as a matter of law), vacated, 2009 WL 3242028
                                                                        22   (M.D. Fla. Oct. 9, 2009), vacated per curiam on other grounds, 405 F. App’x 401
                                                                             (11th Cir. 2010); Dobard v. S.F. Bay Area Rapid Transit Dist., 1993 WL 372256, at
                                                                        23   *3-4 (N.D. Cal. Sept. 7, 1993) (finding that plaintiff failed to state a claim for an
                                                                        24   ADA violation because defendant was not required to provide the most advanced
                                                                             technology to those who are hearing-impaired if it allows for some means of
                                                                        25   effective communication), aff’d, 56 F.3d 71 (9th Cir. 1995); Bird v. Lewis & Clark
                                                                             Coll., 303 F.3d 1015, 1021 (9th Cir. 2002) (affirming judgment for college in Title
                                                                        26   III case because it “offered ample evidence of having accommodated Bird’s
                                                                             disability” and “[t]he College did not necessarily fail to make reasonable
                                                                        27   modifications simply because some aspects of the program did not conform to
                                                                        28   Bird’s expectations”).

                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                           (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                                                                       - 16 -
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 23 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24957
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1   v. Carnival Corp., 242 F. Supp. 2d 1333, 1343 (S.D. Fl. 2003). Plaintiffs have the
                                                                         2   burden of proving reasonableness, and they cannot do so here.
                                                                         3          First, it is unreasonable to require Disney to return to a policy that resulted in
                                                                         4   the type of large-scale fraud and abuse that existed under GAC. See A.L., 2020 WL
                                                                         5   3415008, at *23 (finding that A.L.’s proposed modification of ten readmission
                                                                         6   passes “is not a reasonable modification because it would lengthen the wait times
                                                                         7   for all other riders, severely impacting the remaining non-DAS users, it would
                                                                         8   increase their wait time significantly, and potentially lead to the same fraud and
                                                                         9   overuse that existed with the GAC system, which required a complete overhaul to
                                                                        10   the more-controllable DAS system”). The undisputed evidence shows that guests
                                                                        11   fabricated or exaggerated their need to get a GAC, paid people with GACs to be
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   counterfeit tour guides to provide non-disabled guests with top tier access to the
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   parks, sold unexpired GACs on the internet, and created counterfeit GACs to
                                                                        14   bypass all lines. See DSUF ¶ 25.15
                                                                        15          Returning to a GAC system would be even less manageable today with the
                                                                        16   opening of new high-demand rides such as the Star Wars attraction “Rise of the
                                                                        17   Resistance,” which required a new queuing system at WDW in response to
                                                                        18   unprecedented guest demand. A.L., 2020 WL 3415008, at *24. As Judge Conway
                                                                        19   in A.L. recognized, “[t]he word spreading on social media that one disabled
                                                                        20   individual received an accommodation of ten readmission passes will increase
                                                                        21   demand to be treated similarly by every disabled individual once they find out, as
                                                                        22   well as those willing to misrepresent they are disabled, until the exception for a
                                                                        23   ‘reasonable’ request for readmission passes ends up swallowing the whole disability
                                                                        24   access system, once again, as it did with GAC.” Id. “As Disney experienced with
                                                                        25   the GAC system, when a popular new ride at Disneyland opened, it drove a 40%
                                                                        26
                                                                             15
                                                                        27     Shortly after assuming the role of Director of Park Operations, Alison Armor
                                                                             consistently received feedback from Disney’s park operators that the GAC system
                                                                        28   was being abused. DSUF ¶ 25.
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                            (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                                                                       - 17 -
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 24 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24958
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1   increase in demand for GAC passes. When 3% of the guests admitted with GAC
                                                                         2   passes use a disproportionate 30% of a popular ride’s capacity, the system is not
                                                                         3   working the way it was designed and it is certainly working to the disadvantage of
                                                                         4   the non-GAC holding guests.” Id. For the same reasons that Judge Conway found
                                                                         5   A.L.’s modification of DAS to be unreasonable, plaintiff’s requested relief will
                                                                         6   similarly “displace those without DAS cards” as shown by the evidence presented
                                                                         7   here. Id.
                                                                         8          Second, plaintiffs cannot prove that their requested modification is
                                                                         9   “reasonable” because DAS already provides V.J.B. access to Disney’s parks. In
                                                                        10   considering reasonableness, courts consider whether alternative accommodations
                                                                        11   have been made available to the plaintiff. For example, in Badgett v. Alabama High
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   School Athletic Ass’n, the court explained that the ADA does not require an entity
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   “to adopt the ‘best’ modification or the modification requested by a person with a
                                                                        14   disability;” it only requires a reasonable modification. 2007 WL 2461928, at *4
                                                                        15   (N.D. Ala. May 3, 2007); see Dryer, 383 F. Supp. 2d at 940-41 (holding that the
                                                                        16   requested modification was not reasonable because other alternatives were available
                                                                        17   to plaintiff but she chose not to use them).
                                                                        18          Finally, plaintiffs cannot show that their request is “reasonable” when Disney
                                                                        19   has already provided an accommodation with DAS that relieves waiting in standby
                                                                        20   lines -- a tremendous benefit that allows guests to experience other attractions
                                                                        21   within Disney’s parks during a virtual wait and avoid completely the lines in which
                                                                        22                of all guests wait. Only an unreasonable guest would expect immediate
                                                                        23   access to all of his favorite rides at one of the world’s most popular theme parks,
                                                                        24   including rides that most guests may have to wait more than an hour to experience.
                                                                        25   Indeed, if plaintiffs’ requested modification were reasonable, the same would
                                                                        26   necessarily be true at any place of public accommodation -- movie theaters,
                                                                        27   restaurants, grocery stores, and malls. That is not what Congress intended when it
                                                                        28   enacted Title III.
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                         (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                                                                       - 18 -
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 25 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24959
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1           C.       Plaintiffs’ Request for GAC-Type Access Would Fundamentally
                                                                         2                    Alter the Theme Park Experience
                                                                         3          Even if the Court were to determine that plaintiffs have met their burden of
                                                                         4   proving that their requested modification is both “necessary” and “reasonable,” they
                                                                         5   would still fall short of establishing an ADA violation because the modification
                                                                         6   would impact wait times for other guests so adversely as to constitute a
                                                                         7   fundamental alteration of their ride experience. Disney has a complete defense to
                                                                         8   an ADA violation if the requested modification would “fundamentally alter” the
                                                                         9   nature of the services provided.16 Just two other courts in DAS cases have
                                                                        10   considered the evidence and ruled on Disney’s fundamental alteration defense, both
                                                                        11   of which unequivocally found that modifying DAS would fundamentally alter
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   Disney’s park operations and business model. See Ex. 1-R, Galvan Order at 9
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   (concluding that Disney’s uncontroverted evidence demonstrates that plaintiff’s
                                                                        14   requested accommodation would “fundamentally alter the theme park experience at
                                                                        15   Disneyland”) (internal quotations omitted); A.L., 2020 WL 3415008, at *25
                                                                        16   (“[R]equiring the modification, based on the history of the former system, would
                                                                        17   lead to fraud and overuse, lengthen the wait times significantly for nondisabled
                                                                        18   guests, and fundamentally alter Disney’s business model.”).
                                                                        19          The live testimony presented in A.L. on the fundamental alteration issue
                                                                        20   encompasses the same uncontroverted evidence that is now before this Court. Like
                                                                        21   in A.L., the evidence here demonstrates that plaintiffs’ requested relief -- which is
                                                                        22   akin to a return to the failed GAC system --
                                                                        23
                                                                        24
                                                                        25
                                                                             16
                                                                                The ADA does not require that an entity employ any and all means to make
                                                                        26   services accessible to persons with disabilities, but rather only requires “reasonable
                                                                        27   modifications” that would not “‘fundamentally alter the nature of [its] . . .
                                                                             services.’” Scott v. W. State Univ. Coll. of Law, 1997 WL 207599, at *1 (9th Cir.
                                                                        28   Apr. 25, 1997) (quoting with alteration 42 U.S.C. § 12182(b)(2)(A)(ii)).
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                          (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                                                                       - 19 -
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 26 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24960
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1                                             Moreover, Disney cannot grant plaintiffs’
                                                                         2   requested relief only to plaintiffs because it is impossible for Disney to provide an
                                                                         3   accommodation to one guest and then deny the accommodation to all others who
                                                                         4   request it. This point was underscored by Judge Conway in explaining that “[a]ny
                                                                         5   additional accommodation supplementing a DAS card . . . would have to be
                                                                         6   uniformly applied to the hundreds of disabled guests receiving a DAS card each day
                                                                         7   at all of the parks.” A.L., 2020 WL 3415008, at *24 n.37. If this Court were to
                                                                         8   grant plaintiffs’ requested relief, nothing would prevent other guests from
                                                                         9   requesting the same accommodation or filing a lawsuit if they did not receive it.
                                                                        10                   1.      Disney’s Experience with GAC Shows the Problems that
                                                                        11                           Would Occur If Plaintiffs’ Relief Was Granted
M C D ERMOTT W ILL & E MERY LLP




                                                                        12          Plaintiffs’ request for immediate, unrestricted access to Disney’s attractions
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   is “like returning to the unlimited access to FastPass lines similar to the GAC
                                                                        14   system” which would cause the same type of large-scale fraud, abuse and overuse
                                                                        15   that existed under the prior GAC program. See A.L., 2020 WL 3415008, at *24.
                                                                        16   As confirmed by the GAC Study (DSUF ¶ 26), this abuse caused the number of
                                                                        17   guests using the FastPass lines at premium rides to increase the wait times in the
                                                                        18   standby lines and produced a disparity between the number of rides a guest with a
                                                                        19   GAC could experience compared with guests without one. See supra Factual
                                                                        20   Background Section B, n.6.
                                                                        21          The impact on wait times, as reflected in the GAC Study, “were felt most
                                                                        22   strongly on the most popular or premium rides which were the most important to
                                                                        23   the guests.” A.L., 2008 WL 3415008, at *7. For this reason, a GAC-like system
                                                                        24   would be equally, if not more, unsustainable in today’s environment than it was
                                                                        25   before Disney implemented DAS. Id. at *8. That is because most of Disney’s park
                                                                        26   guests are repeat visitors, and Disney invests a tremendous amount of capital into
                                                                        27   opening new rides and attractions “which is the core of Disney’s business” and one
                                                                        28   of the key components to achieving repeat attendance. Id. at *6. Given the wait
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                            (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                                                                        - 20 -
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 27 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24961
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1   times at just one new attraction, it is inconceivable how new attractions would
                                                                         2   function today under GAC, and most guests in that scenario would likely not be
                                                                         3   able to experience the new premier rides even once. Id. at *8. The A.L. court found
                                                                         4   that this “observation is consistent with the results of the April 2013 GAC Study”
                                                                         5   and was further evidence of the adverse impact of plaintiff’s requested modification
                                                                         6   on Disney’s business model. Id. The same is true here.
                                                                         7                  2.       Plaintiffs’ Requested Relief Would Impact Wait Times for
                                                                         8                           the Vast Majority of Guests
                                                                         9          Prior research and studies show that
                                                                        10
                                                                        11                                                             DSUF ¶ 28.
M C D ERMOTT W ILL & E MERY LLP




                                                                        12
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13
                                                                        14
                                                                        15
                                                                        16                               DSUF ¶ 27.
                                                                        17
                                                                        18                                                                                     Id.
                                                                        19
                                                                        20
                                                                        21          As Judge Conway found in A.L., this “incremental analysis” study showed
                                                                        22   that the wait times would increase even more significantly if the percentage of DAS
                                                                        23   guests increased -- a likely scenario as more guests learn about the increased
                                                                        24   benefits. A.L., 2020 WL 3415008, at *13. “Thus, for example, if all DAS guests
                                                                        25   were given two readmission passes for their party, a 1 % increase in daily DAS
                                                                        26   users would cause the standby wait time at Seven Dwarfs Mine train to increase by
                                                                        27   nearly an hour, from 69 minutes to 124 minutes. Similarly, there were significant
                                                                        28   increases in wait time for the other popular rides the industrial engineering team
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                         (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                                                                       - 21 -
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 28 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24962
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1   studied.” Id.
                                                                         2
                                                                         3                                              Ex. 1-J, Laval Decl. ¶ 49.
                                                                         4                  3.       Guest Intent to Return to the Parks is Heavily Influenced By
                                                                         5                           Wait Times
                                                                         6          Disney has conducted many studies over the years which demonstrate that
                                                                         7   wait times for rides “has a direct impact on guest satisfaction and whether guests
                                                                         8   intend to return” to the parks. A.L., 2020 WL 3415008, at *24; DSUF ¶ 28.
                                                                         9   Consistent with the findings in A.L. and Galvan, the relief plaintiffs request would
                                                                        10   increase wait times for most guests, thus interfering with their ability to access
                                                                        11   attractions at the parks, and decreasing their trip satisfaction and intent to return.
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   See A.L., 2020 WL 3415008, at *24; Ex. 1-R, Galvan Order at 9 (concluding that
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   Disney’s uncontroverted evidence -- which included a company witness declaration
                                                                        14   explaining that “plac[ing] significant pressure on the FastPass lines [will] have an
                                                                        15   adverse impact on Park Operations” -- demonstrates that plaintiff’s requested
                                                                        16   accommodation would “fundamentally alter the theme park experience at
                                                                        17   Disneyland”) (internal quotations omitted).
                                                                        18          There can be no greater financial impact on Disney than a significant number
                                                                        19   of its guests deciding not to return to the parks because they were unable to
                                                                        20   experience Disney’s most popular attractions and thus were dissatisfied with their
                                                                        21   visits. Indeed, as Judge Conway concluded, “if guests’ intention to return to the
                                                                        22   park decreases, future attendance decreases which decreases future revenue from
                                                                        23   lost attendance, hotel stays, food purchases, associated merchandise, and
                                                                        24   ‘everything else.’” A.L., 2020 WL 3415008, at *24. As a result, like A.L.,
                                                                        25   plaintiffs’ requested modification to DAS -- and the increased wait times it would
                                                                        26   cause -- “relate directly to guest satisfaction and ‘fundamentally alter’ Disney’s
                                                                        27   business model by undermining its revenue base.” Id.
                                                                        28
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                            (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                                                                       - 22 -
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 29 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24963
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1          D.       Plaintiffs Cannot Establish an Unruh Act Violation
                                                                         2          Plaintiffs claim that Disney violated California’s Unruh Act, Cal. Civ. Code §
                                                                         3   51(b), because they were denied access to the parks. Doc. 1, Compl. ¶ 1. As
                                                                         4   plaintiffs acknowledge in their complaint, section 51(f) of the Unruh Act provides
                                                                         5   that “[a] violation of the right of any individual under the Americans with
                                                                         6   Disabilities Act shall also constitute a violation of this section.” Id. ¶ 8 (quoting
                                                                         7   Cal. Civ. Code § 51(f)). And California state courts have interpreted and applied
                                                                         8   the Unruh Act in accordance with the burdens of proof and defenses available under
                                                                         9   the ADA. See, e.g., Baughman v. Walt Disney World Co., 159 Cal. Rptr. 3d 825,
                                                                        10   830-31 (Ct. App. 2013) (holding that “Baughman’s evidence does not show Disney
                                                                        11   failed to make reasonable modifications in its policies, practice, or procedures, or
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   that the modification she requested was necessary to afford goods, services,
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   privileges, advantages, or accommodations to individuals with disabilities”);
                                                                        14   Hankins v. El Torito Rests., Inc., 74 Cal. Rptr. 2d 684, 693 (Ct. App. 1998)
                                                                        15   (recognizing that California imposes “at least the same requirements as are imposed
                                                                        16   by the Americans with Disabilities Act”). Therefore, like the ADA, California law
                                                                        17   requires a plaintiff suing for a failure to accommodate to prove that his “requested
                                                                        18   accommodation [is] necessary and reasonable.” Doc. 224 at 5; Doc. 225 at 5; Doc.
                                                                        19   355 at 4; see also Munson v. Del Taco, Inc., 208 P.3d 623, 630 (Cal. 2009)
                                                                        20   (“Because the Unruh Act has adopted the full expanse of the ADA, it must follow,
                                                                        21   that the same standards for liability apply under both Acts.”). Because plaintiffs
                                                                        22   cannot establish an ADA violation, V.J.B.’s Unruh Act claim necessarily fails.17
                                                                        23
                                                                             17
                                                                                The Unruh Act does not apply to V.J.B. and S.L.B.’s April 2019 visit to WDW
                                                                        24   under DAS because they are not residents of California and the alleged
                                                                        25   discrimination during these visits did not occur in California. Cal. Civ. Code §
                                                                             51(b); Warner v. Tinder Inc., 105 F. Supp. 3d 1083, 1099 (C.D. Cal. 2015)
                                                                        26   (dismissing Unruh Act claims brought by Florida resident where alleged
                                                                             discrimination did not occur in California); Sousanis v. Nw. Airlines, Inc., 2000 WL
                                                                        27   34015861, at *6-7 (N.D. Cal. Mar. 3, 2000) (explaining that the Unruh Act
                                                                        28   expressly limits the statute’s reach to persons inside of the state); Loving v. Princess
                                                                             Cruise Lines, Ltd., 2009 WL 7236419, at *2, 8 (C.D. Cal. Mar. 5, 2009)
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                           (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                                                                       - 23 -
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 30 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24964
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1   II.    SUMMARY JUDGMENT IS ALSO WARRANTED ON S.L.B.’s
                                                                         2          BREACH OF CONTRACT CLAIM
                                                                         3          In order to prevail on her breach of contract claim, S.L.B. must establish that:
                                                                         4   (1) the parties entered into a contract; (2) Disney failed to do something the contract
                                                                         5   required it to do; and (3) S.L.B. suffered damages as a result of Disney’s breach.
                                                                         6   See Richman v. Hartley, 169 Cal. Rptr. 3d 475, 478 (Ct. App. 2014); Troyk v.
                                                                         7   Farmers Grp., Inc., 90 Cal. Rptr. 3d 589, 628 (Ct. App. 2009) (“Implicit in the
                                                                         8   element of damage is that the defendant’s breach caused the plaintiff’s damage.”).
                                                                         9          Disney does not have an obligation to plaintiffs or the millions of its other
                                                                        10   guests to provide an experience that meets their personal expectations, let alone a
                                                                        11   contractual commitment, as the experience of each guest is inherently highly
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   individualized, subjective, and unpredictable. S.L.B. concedes that the terms and
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   conditions of the DAS cards that Disney provided V.J.B. during his visits to the
                                                                        14   Disney parks “included a provision that said, ‘[Disney is] not guaranteeing any
                                                                        15   particular length of time that [V.J.B. is] going to have to wait using [the] pass,” and
                                                                        16   that “[w]hen utilizing [the DAS] service . . . it is possible to experience waits
                                                                        17   greater than the posted wait time.” DSUF ¶ 24. And she cannot identify any term
                                                                        18   of the individual tickets she and V.J.B. used to access the parks that would require
                                                                        19   “Disney [to] provide [her] or [V.J.B.] with a specific level of enjoyment in the
                                                                        20   parks.” Id.
                                                                        21          Nor can such a requirement be read into the terms and conditions of the ticket
                                                                        22   that plaintiffs used to access Disney’s parks because courts consistently refuse to
                                                                        23   add terms -- especially extremely subjective ones -- not included in the contract.
                                                                        24   See, e.g., Doc. 355, Order at 6 (concluding that the Bellwether III plaintiffs “have
                                                                        25   not identified a particular contractual term that has allegedly been violated, and
                                                                        26   Defendant does not promise, at the time of purchase or otherwise, that all guests
                                                                        27
                                                                             (recognizing that the Unruh Act “do[es] not apply to claims of nonresidents of
                                                                        28   California injured by conduct occurring beyond California’s borders”).
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                           (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                                                                       - 24 -
                                                                        Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 31 of 32 Page ID
                                                                             REDACTED VERSION OF DOCUMENT#:24965
                                                                                                             PROPOSED TO BE FILED UNDER SEAL


                                                                         1   will receive their preferred, best possible, or even a satisfying experience. The
                                                                         2   Court declines to read such an implied contractual term into the parties’ business
                                                                         3   relationship.”); Ex. 1-R, Galvan Order at 14; Scales v. Six Flags, Inc., 2004 WL
                                                                         4   1870499, at *1, 3, 5 (Ohio Ct. App. Aug. 20, 2004) (affirming summary judgment
                                                                         5   for Six Flags because “the ‘terms and conditions’ [of plaintiff’s season pass]
                                                                         6   represent a full and final expression of the parties’ agreement,” and the amusement
                                                                         7   park “made no assurances that appellant, as a season pass holder, was entitled to
                                                                         8   ‘reasonable access’ to rides; rather, as a season pass holder, appellant was entitled
                                                                         9   to admission into the park (subject to certain stipulated exceptions)”).
                                                                        10          Even if a contractual obligation did exist (which it does not), it would have to
                                                                        11   be based on the legal standard for providing accommodations under the ADA. It is
M C D ERMOTT W ILL & E MERY LLP




                                                                        12   undisputed here that V.J.B. and his family were provided equal access to the parks
                                  ATTO RNEY S AT LAW
                                                       LOS A NG EL ES




                                                                        13   under DAS and that Disney did not violate the ADA or the Unruh Act. See supra
                                                                        14   Section I. Therefore, Disney is entitled to summary judgment on S.L.B.’s breach of
                                                                        15   contract claim. See Ex. 1-R, Galvan Order at 15 (dismissing plaintiffs’ breach of
                                                                        16   contract claim “because Plaintiffs had access to the park’s attractions” and therefore
                                                                        17   “they cannot show that [Disney] failed to do something required by their respective
                                                                        18   contracts (passes and a ticket)”).
                                                                        19                                             CONCLUSION
                                                                        20          For all the foregoing reasons, Disney respectfully requests that summary
                                                                        21   judgment be granted in its favor.
                                                                        22
                                                                              Dated: October 9, 2020                      McDERMOTT WILL & EMERY LLP
                                                                        23
                                                                        24
                                                                                                                          By: /s/ Kerry Alan Scanlon
                                                                        25                                                   Kerry Alan Scanlon
                                                                        26                                                    Attorney for Walt Disney Parks and
                                                                                                                              Resorts U.S., Inc.
                                                                        27
                                                                        28
                                                                              Mem. ISO Disney’s Mot. for Summ. J. on                            (No. 2:15-cv-05346-CJC-E)
                                                                              V.J.B.’s and S.L.B.’s Claims
                                                                                                                          - 25 -
                                                                Case 2:15-cv-05346-CJC-E Document 433-2 Filed 10/09/20 Page 32 of 32 Page ID
                                                                     REDACTED VERSION OF DOCUMENT#:24966
                                                                                                     PROPOSED TO BE FILED UNDER SEAL


                                                                 1                                CERTIFICATE OF SERVICE
                                                                 2          I certify that on October 9, 2020, I electronically filed the foregoing with the
                                                                 3   Clerk of the Court for the United States District Court, Central District of
                                                                 4   California, by using the CM/ECF system. Participants in the case who are
                                                                 5   registered CM/ECF users will be served by the CM/ECF system.
                                                                 6
                                                                 7                                                  /s/ Jeremy M. White
                                                                 8                                                  Jeremy M. White
                                                                 9
                                                                10
                                                                11
M C D ERMOTT W ILL & E MERY LLP




                                                                12
                                  ATTO RNEY S AT LAW




                                                                13
                                                       IRVINE




                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28    Mem. ISO Disney’s Mot. for Summ. J. on                           (No. 2:15-cv-05346-CJC-E)
                                                                      V.J.B.’s and S.L.B.’s Claims
